Citation Nr: 1514242	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  08-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to July 2, 2010, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 2, 2010 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970, to include service in Vietnam from October 1966 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

By the October 2007 rating decision, the RO granted service connection for PTSD, evaluated as 50 percent disabling, effective May 25, 2005.  The Veteran appealed, seeking a higher initial rating.  By a January 2009 rating decision, the RO, in pertinent part, denied TDIU.

In April 2010, the Board remanded the matters then developed for appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.

In November 2011, while the appeal was in remand status, the AMC, in pertinent part, increased the Veteran's rating for PTSD from 50 to 70 percent, effective July 2, 2010, and awarded TDIU, effective the same date.  The Veteran appealed, seeking an earlier effective date for the TDIU award.

It appears from the record that the AMC considered its November 2011 decision to represent a full grant of the benefit sought with respect to PTSD.  The Board notes, however, that the Veteran's PTSD claim was filed on May 25, 2005, and that he perfected an appeal with respect to the initial rating emanating from the award of service connection.  Inasmuch as the AMC's award of increased compensation was made effective from July 2, 2010, and did not grant the Veteran the maximum available schedular rating (100 percent) for PTSD, the matter of his entitlement to an initial rating in excess of 50 percent prior to July 2, 2010, and in excess of 70 percent thereafter, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the electronic files reveals that such are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.
 
For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although, as noted, the AMC's November 2011 rating decision granted less than the full benefit sought on appeal with respect the Veteran's PTSD claim, he was not thereafter furnished a supplemental statement of the case (SSOC) with respect to that claim, as directed in the Board's April 2010 remand.  This needs to be corrected.  See 38 C.F.R. § 19.31(c) (2014); Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand). 

The evidence of record reflects that the Veteran has been receiving psychiatric care from H. Jabbour, M.D., and that he has been receiving primary care (to include for service-connected diabetes and hypertension) from other providers, to include at Butner-Creedmoor Family Medicine.  The evidence also reflects that he was treated for a transient ischemic attack, or similar such problem, in the emergency department of an unnamed facility in October 2007.

Presently, although the record reflects that the Veteran has been receiving ongoing care from Dr. Jabbour, the most recent clinical report of record from Dr. Jabbour is dated in May 2008.  Similarly, the record contains no clinical reports of the Veteran's primary care between January 2008 (at Butner-Creedmore Family Medicine) and March 2010 (at Duke Primary Care), or after March 2010, and no records at all from the unnamed facility where the Veteran was reportedly treated for a transient ischemic attack.  Because this evidence, if obtained, could bear on the outcome of the Veteran's claims, efforts should be made to procure it.

After obtaining all outstanding records, the AOJ should review them and conduct any additionally indicated development, to include obtaining any VA examinations and/or opinions deemed necessary for the adjudication of the Veteran's claims.

Finally, the Board notes that the Veteran's claim for an earlier effective date for the award of a TDIU is inextricably intertwined with the claim for a higher initial rating for PTSD as the outcome of the latter claim may impact whether the Veteran meets the schedular threshold requirements for a TDIU prior to July 2, 2010.  Therefore, adjudication of the TDIU claim must be deferred pending the outcome of such initial rating claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a release for relevant records of treatment from the facility where he was reportedly treated in the emergency department for a transient ischemic attack, from Dr. Jabbour (since May 2008), and from the Veteran's primary care provider(s), to include Butner-Creedmoor Family Medicine and Duke Primary Care (between January 2008 and March 2010, and since March 2010), and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.

2.  After obtaining all outstanding records, the AOJ should review them and conduct any additionally indicated development, to include obtaining any VA examinations and/or opinions deemed necessary for the adjudication of the Veteran's claims.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran should be issued an SSOC.  The SSOC should include consideration of any pertinent received since the last relevant SOCs issued in September 2008 (pertaining to the evaluation of PTSD) and February 2013 (pertaining to the issue of entitlement to an earlier effective date for TDIU), respectively.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

